Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 May 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Sir

                            Head Quarters New Windsor. May 3d 1781
                        
                        I have had the honor of receiving Your Excellency’s Letter of the 28th of April, and of forwarding the
                            Dispatches for the Chevalier de la Luzerne, which were transmitted to my care. I will expect the pleasure of Mr De
                            Menonville’s Company in his route to Philadelphia.
                        Nothing Material has occurred since my last Letter. With the highest esteem & respect I have the
                            honor to be Sir Your Excellency’s. 

                    